IN T H E S U P R E M E C O U R T O F T E N N E S S E E
                                           A T J A C K S O N

                                                                                               FL E
                                                                                                I D
                                                            F O R P U B L IC A T IO N
                                                                                    O c to b e r 1 1 , 1 9 9 9
                                                            F ile d :          O c to b e r 1 1 , 1 9 9 9
                                                                                            C e c il C r o w s o n , J r .
                                                                                         A p p e lla te C o u r t C le r k

S T A T E O F T E N N E S S E E ,                  )
                                                   )
         A P P E L L E E ,                         )        H A R D IN C O U N T Y
                                                   )
v .                                                )        H o n . C . C r e e d M c G in le y , J u d g e
                                                   )
A L B E R T D E W A Y N N P O R T E R ,            )        N o . 0 2 S 0 1 -9 8 0 3 -C C -0 0 0 2 5
                                                   )
         A P P E L L A N T .                        )




F O R A P P E L L A N T :                                   F O R A P P E L L E E :

R IC H A R D W . D E B E R R Y                              J O H N K N O X W A L K U P
C a m d e n , T N                                           A tto rn e y G e n e ra l a n d R e p o rte r

                                                            M IC H A E L E . M O O R E
                                                            S o l i c it o r G e n e r a l

                                                            E L IZ A B E T H B . M A R N E Y
                                                            A s s is ta n t A tto r n e y G e n e r a l
                                                            N a s h v ille , T N

                                                            R O B E R T R A D F O R D
                                                            D i s t r ic t A t t o r n e y G e n e r a l

                                                            J O H N O V E R T O N
                                                            A s s i s t a n t D i s t r ic t A t t o r n e y
                                                            S a v a n n a h , T N




                                      O P I N I O N


A F F IR M E D                                                                                       H O L D E R , J .
                                                             O P IN IO N



            W e g r a n te d th is a p p e a l to d e te r m in e w h e th e r th e c o m m o n la w " p r o c u rin g

a g e n t d e f e n s e " h a s b e e n a b o li s h e d b y s t a t u t e . W e h o l d t h a t t h e p r o c u r i n g a g e n t

d e f e n s e w a s a b o lis h e d b y T e n n . C o d e A n n . § 3 9 - 1 1 - 2 0 3 ( e ) ( 2 ) w h ic h e x p r e s s ly

s t a t e s t h a t " [ d ] e f e n s e s a v a il a b l e u n d e r c o m m o n l a w a r e h e r e b y a b o li s h e d . " T h e

t r ia l c o u r t a p p r o p r ia t e ly d e c lin e d t o in s tr u c t t h e ju r y o n th e p r o c u r in g a g e n t

d e f e n s e , a n d t h e d e f e n d a n t 's c o n v ic t i o n f o r s e ll i n g a c o n t r o l l e d s u b s t a n c e w a s

s u p p o r t e d b y t h e e v id e n c e .



                                                               F A C T S



            O n S e p te m b e r 3 0 , 1 9 9 4 , K a r la A b b o tt, a n u n d e r c o v e r o p e r a t iv e fo r th e

T w e n t y - F o u r t h J u d ic ia l D i s t r i c t D r u g T a s k F o r c e , a n d B o b b y W i c k e r , a n

in f o r m a n t , d r o v e to a p r e - a r r a n g e d lo c a tio n a n d m e t t h e d e f e n d a n t . T h e t h r e e

d r o v e to W ic k e r ’s a p a rt m e n t , w h ic h w a s a c r o s s t h e s tr e e t f r o m           th e a p a rtm e n t

w h e r e th e d e f e n d a n t p la n n e d to o b ta in c ra c k c o c a in e f o r W ic k e r . W h ile e n

r o u t e , t h e t r a n s a c t i o n w a s d is c u s s e d , a n d t h e y d e c i d e d t o p u r c h a s e a n “ 8 - b a l l ” o f

c o c a in e .



            O n c e th e y a rr iv e d , A b b o tt , W ic k e r , a n d th e d e f e n d a n t e n te r e d W ic k e r ’s

a p a r t m e n t . T h e r e , A b b o t t g a v e th e d e f e n d a n t $ 2 5 0 t o b u y th e c r a c k c o c a in e .

T h e d e f e n d a n t t h e n w e n t a c r o s s t h e s t r e e t t o t h e r e s id e n c e o f a n i n d i v id u a l

r e f e r r e d to o n ly a s “ D e e . ” T h e p r e s e n c e o f c e rt a in p e r s o n s in D e e ’s a p a rt m e n t

a p p a r e n t l y c a u s e d s o m e c o n c e r n , a n d t h e d e f e n d a n t l e f t w i t h o u t m a k in g t h e

p u rc h a s e .




                                                                    2
           T h e d e f e n d a n t e v e n tu a lly m e t D e e o n t h e s tr e e t in f r o n t o f t h e a p a r t m e n t

a n d p u r c h a s e d th e c o c a in e fr o m              D e e . A b b o tt a n d W ic k e r w e r e a b le to o b s e rv e

t h e e x c h a n g e o f c o c a in e f o r m o n e y b e tw e e n D e e a n d t h e d e f e n d a n t . T h e

d e f e n d a n t th e n r e tu r n e d to W ic k e r ’s a p a rtm e n t w ith th e c o c a in e . H e r e f u s e d ,

h o w e v e r , to g iv e t h e c o c a in e to A b b o t t a n d W ic k e r u n til th e y a g r e e d t o s m o k e

s o m e o f t h e c r a c k c o c a i n e w i t h h i m . T h e d e f e n d a n t h e l p e d t o p r e p a r e a d e v ic e

u s e d to in h a le th e c o c a in e . H e a n d W ic k e r t h e n s m o k e d s o m e o f t h e c ra c k

c o c a in e . A b b o t t a n d W ic k e r t h e n d r o v e th e d e f e n d a n t b a c k t o t h e o r ig in a l

m e e t in g p la c e .



           T h e d e f e n d a n t w a s in d i c t e d f o r v io l a t i n g T e n n . C o d e A n n . § 3 9 - 1 7 - 4 1 7

w h i c h p r o v id e s t h a t :



           It is    a n o ff e n s e         fo r a d e fe n d a n t to k      n o w i n g ly      : M a n u f a c tu r e a
           c o n   tr o lle d s u b s      t a n c e ; d e liv e r a c o n     tr o lle d s u        b s t a n c e ; s e ll a
           c o n   tr o lle d s u b s      ta n c e ; o r p o s s e s s a        c o n tr o lle     d s u b s ta n c e w i th in te n t
           to m      a n u f a c tu r e   , d e l i v e r o r s e ll s u c h      c o n tr o lle      d s u b s ta n c e .



T e n n . C o d e A n n . § 3 9 - 1 7 - 4 1 7 ( a ) . T h e d e f e n d a n t r e q u e s te d t h e t r ia l ju d g e to

in s tr u c t t h e ju r y o n th e p r o c u r in g a g e n t d o c tr in e . T h e t r ia l ju d g e h e ld t h a t t h e

" p r o c u r i n g a g e n t " d o c t r i n e w a s a c o m m o n l a w d e f e n s e t h a t w a s a b o li s h e d b y

T e n n . C o d e A n n . § 3 9 - 1 1 - 2 0 3 ( e ) ( 2 ) w h i c h p r o v id e s t h a t " [ d ] e f e n s e s a v a il a b l e

u n d e r t h e c o m m o n l a w a r e h e r e b y a b o li s h e d . " T h e t r i a l j u d g e d e c li n e d t o

in s tr u c t t h e ju r y o n th e " p r o c u r in g a g e n t" d o c tr in e .



           T h e d e f e n d a n t ' s t e s t i m o n y in d i c a t e s t h a t h e w a s a d d ic t e d t o c o c a i n e a n d

t h a t h e h a d d e v is e d a m e a n s t o s u p p o r t h i s a d d ic t i o n . U s in g f u n d s p r o v id e d b y

p e r s o n s d e s ir i n g d r u g s , h e p u r c h a s e d t h o s e d r u g s f r o m                 th ir d p a r tie s . T h e

d e f e n d a n t w o u ld th e n s h a re in a p o r tio n o f th e d r u g s w h e n h e d e liv e re d th e


                                                                          3
d r u g s t o t h e p e r s o n s w h o h a d s u p p lie d t h e m o n e y . T h e ju r y c o n v ic t e d t h e

d e f e n d a n t o f s e ll i n g c o c a i n e . A m a j o r i t y o f t h e c o u r t o f c r i m i n a l a p p e a l s a f f i r m e d .



                                                              A N A L Y S IS



             T h e d e f e n d a n t a r g u e s t h a t t h e t r i a l c o u r t e r r e d b y r e f u s in g t o i n s t r u c t t h e

ju r y o n th e " p r o c u r in g a g e n t" d o c tr in e . T h e d e f e n d a n t r e lie s o n S t a t e v . B a ld w in ,

8 6 7 S . W . 2 d 3 5 8 ( T e n n . C r im . A p p . 1 9 9 3 ) . In B a ld w in , t h e in t e r m e d ia t e a p p e lla t e

c o u rt h e ld th a t th e " p r o c u rin g a g e n t" d o c tr in e w a s v ia b le a s a d e fe n s e w h e n a

d e f e n d a n t is c h a r g e d w ith t h e s a le o f d r u g s . B a ld w in , h o w e v e r, is

d i s t i n g u i s h a b le f r o m   t h e p r e s e n t c a s e a s t h e o f f e n s e in B a l d w i n p r e d a t e d t h e

T e n n e s s e e C r im in a l R e f o r m         A c t o f 1 9 8 9 .



             W ith th e p a s s a g e o f th e C r im in a l R e f o r m              A c t o f 1 9 8 9 , t h e l e g i s la t u r e

m a d e p r o c u r i n g o r d e l i v e r i n g a c o n t r o l l e d s u b s t a n c e t h e s a m e c r i m e a s s e ll i n g a

c o n tr o lle d s u b s ta n c e . T e n n . C o d e A n n . § 3 9 - 1 7 - 4 1 7 ; s e e g e n e r a lly C a r t e r v .

S ta te , 9 5 8 S .W .2 d 6 2 0 ( T e n n . 1 9 9 7 ) ; S c h a d v . A r iz o n a , 5 0 1 U .S . 6 2 4 ( 1 9 9 1 )

( h o ld in g p r e m e d ita te d m u r d e r a n d fe lo n y m u r d e r a r e th e s a m e c rim e w ith v a rio u s

m e a n s o f c o m m i s s i o n ) . I t i s il l o g i c a l t o s u r m i s e t h a t t h e l e g i s la t u r e i n t e n d e d t h e

s a m e a c t i v it y - - p r o c u r i n g o r d e l i v e r i n g a c o n t r o l l e d s u b s t a n c e - - t o b e b o t h a

v io l a t i o n o f a n d a d e f e n s e t o t h e s a m e c r i m e . T h e c o m m o n l a w d e f e n s e s i m p l y

c a n n o t b e r e c o n c ile d lo g ic a lly w ith § 3 9 - 1 7 - 4 1 7 b e c a u s e th e le g is la t u r e h a s

c h o s e n to p u n is h d e liv e r in g o r p r o c u r in g a c o n t r o lle d s u b s ta n c e in t h e s a m e

m a n n e r a n d a s th e s a m e c r im e a s s e llin g a c o n tr o lle d s u b s t a n c e .



             E v e n if t h i s C o u r t w e r e t o h o l d t h a t t h e " p r o c u r i n g a g e n t " d e f e n s e w a s

n o t a b o lis h e d b y th e C r im in a l R e f o r m           A c t o f 1 9 8 9 , t h e e v id e n c e w a s s t i l l

s u f f i c ie n t t o s u p p o r t t h e d e f e n d a n t 's c o n v ic t i o n f o r s e ll i n g a c o n t r o l l e d s u b s t a n c e .

                                                                       4
P r io r to th e C r im in a l R e f o r m         A c t o f 1 9 8 9 , th e c o m m o n la w p r o c u rin g a g e n t

d e f e n s e r e q u i r e d t h a t t h e d e f e n d a n t / a g e n t w a s in n o w a y in t e r e s t e d i n t h e

t r a n s a c t io n a n d d id n o t d e r iv e a b e n e fit f r o m          th e tr a n s a c tio n . S e e g e n e r a lly

S ta te v . C a rte r , 6 3 6 S .W .2 d 1 8 3 ( T e n n . 1 9 8 2 ) ; G a lb r e a th v . S ta te , 2 1 6 S .W .2 d

6 8 9 ( T e n n . 1 9 4 8 ) . M o r e o v e r , t h e " p r o c u r i n g a g e n t " d e f e n s e is g e n e r a l l y n o t

a p p l i c a b le i f t h e d e f e n d a n t r e t a i n s o r r e c e iv e s p a r t o f t h e c o n t r o l l e d s u b s t a n c e

i n v o lv e d in t h e t r a n s a c t i o n f o r h i s o r h e r o w n p e r s o n a l u s e . L o v e v . S t a t e , 8 9 3

P .2 d 3 7 6 (N e v . 1 9 9 5 ).



            T h e d e f e n d a n t in th e c a s e n o w b e f o r e u s h a d a p e rs o n a l in te r e s t in th e

d r u g t r a n s a c t i o n . T h e d e f e n d a n t s u p p o r t e d h i s h a b it b y a c t i n g a s a m i d d l e m a n

in d r u g tr a n s a c t io n s . H e w a s n o t m e r e ly a d is in t e r e s t e d o r b e n e v o le n t c o n d u it

f o r th e b u y e r in th is c a s e . T h e d e f e n d a n t p e r f o r m e d th e tr a n s a c tio n to o b ta in a

" c u t" o f th e c o c a in e . H is a c tio n s w e r e th a t o f a d r u g - d e a lin g m id d le m a n e v e n

t h o u g h h is " c u t" o r b e n e f it f r o m      t h e t r a n s a c t i o n w a s in t h e f o r m      o f d ru g s ra th e r

t h a n i n m o n e t a r y g a in . S e e G a l b r e a t h v . S t a t e , 2 1 6 S . W . 2 d 6 8 9 ( T e n n . 1 9 4 8 )

( h o l d i n g r e c e ip t o f c a b f a r e s u f f i c ie n t f i n a n c ia l i n t e r e s t ) . T h e d e f e n d a n t h a d

m u l t i p l e f o r m e r t r a n s a c t i o n s w i t h t h e s e ll e r i n t h i s c a s e . M o r e o v e r , t h e d e f e n d a n t

s t a t e d t o t h e b u y e r , " I f y o u d o n 't s m o k e i t , I d o n ' t s e l l i t . I t ' s a s e a s y a s t h a t . "

C l e a r l y , t h e e v id e n c e in d i c a t e s t h a t t h e d e f e n d a n t w a s n o t a d i s in t e r e s t e d p a r t y

a n d i n t e n d e d t o r e c e iv e a c u t o f t h e d r u g s b e f o r e h e c o n s u m m a t e d t h e s a le .



                                                          C O N C L U S IO N



            T h e " p r o c u rin g a g e n t" d e fe n s e w a s a b o lis h e d b y T e n n . C o d e A n n .

§ 3 9 - 1 1 - 2 0 3 ( e ) ( 2 ) , a n d t h e e v id e n c e in t h i s c a s e is s u f f i c ie n t t o s u p p o r t t h e

d e f e n d a n t ' s c o n v ic t i o n . C o s t s o f t h i s a p p e a l s h a ll b e t a x e d a g a in s t t h e

d e f e n d a n t f o r w h i c h e x e c u t i o n m a y is s u e i f n e c e s s a r y .

                                                                       5
                                                          J A N IC E M . H O L D E R , J U S T IC E



C o n c u rr in g :

A n d e rs o n , C .J .
D r o w o ta , B ir c h , a n d B a r k e r, J .J .




                                                      6